Luke, J.
1. In charging an offense, in an affidavit made as basis of an accusation, “ it seems to be the settled law of this State that an affidavit need do no more than name the offense, without describing the way in which it was committed, or its character, with any degree of particularity.” Brown v. State, 109 Ga. 570 (34 S. E. 1031). “The accused is to be informed fully by the particular and specific statements in the accusation what definite criminal transaction the large and round phraseology of the affidavit intends to impute to him. It is precisely because the affidavit is allowed to be so meagre, that care is taken to have the accusation full.” Dickson v. State, 62 Ga. 583, 588. Under the rulings in the foregoing cases, the court did not err in overruling the demurrer interposed to the affidavit and accusation in the instant case. See also 2 Stevens’ Dig. 964-5, catchword “Accusation.”
2. “ Disqualification of a juror did not, under the facts of the case, result from his relationship to a town marshal who swore out a warrant for the arrest of the defendant.” McKenzie v. State, 28 Ga. App. 33 (7) (110 S. E. 248). Under this ruling there is no merit in the amendment to the motion for a new trial.
3. The evidence authorized the verdict returned, and for no reason assigned was it error to refuse to grant a new trial.

Judgment affirmed.


Luke and Bloodioorth, JJ., concur.